DETAILED ACTION
Applicant's arguments filed on 01/05/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Somers on 03/11/2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 1 has been replaced with following:
	Claim 1.	 A system comprising:
one or more processors;
memory; and
instructions stored on the memory that, when executed by the one or more processors, configure the one or more processors to perform operations comprising:
receiving one or more signals from one or more sensors, wherein the one or more sensors are arranged to monitor a zone of interest adjacent to a power system component;
determining a type of component associated with the power system component;
identifying, based at least in part on the one or more signals, an object within the zone of interest;
identifying one or more characteristics of the object;
determining, based at least in part on the one or more characteristics and the type of component, a threshold distance associated with the power system component;
determining, based at least in part on the one or more signals, that the object is within the threshold distance; and
causing one or more of a preventative action, a corrective action, or a mitigative action to be performed based at least in part on the one or more characteristics and the object being within the threshold distance.
Reasons for Allowance
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…receiving one or more signals from one or more sensors, wherein the one or more sensors are arranged to monitor a zone of interest adjacent to a power system component;
determining a type of component associated with the power system component;
identifying, based at least in part on the one or more signals, an object within the zone of interest;
identifying one or more characteristics of the object;
determining, based at least in part on the one or more characteristics and the type of component, a threshold distance associated with the power system component;
determining, based at least in part on the one or more signals, that the object is within the threshold distance; and
causing one or more of a preventative action, a corrective action, or a mitigative action to be performed based at least in part on the one or more characteristics and the object being within the threshold distance.”

Claim 14; prior art of record fails to disclose either by itself or in combination:  “…identifying an object in a zone of interest within the area, the zone of interest including at least a portion of the power system component;
identifying one or more characteristics of the object;
identifying a component type of the power system component;
determining, based at least in part on the component type and the one or more characteristics, a threshold distance associated with de-energizing the power system component;
determining that the object is within the threshold distance; and
causing the power system component to de-energize.”

Claim 15; prior art of record fails to disclose either by itself or in combination:  “…receiving one or more signals from one or more sensors monitoring an area adjacent to a power system component;
identifying an object in a zone of interest, the zone of interest including at least a portion of the area and a portion of the power system component;
identifying one or more characteristics of the object;
determining, based at least in part on the one or more characteristics, an object type associated with the object;
identifying a component type of the power system component;
determining, based at least in part on the object type and the component type, a threshold distance associated with the power system component;
determining that the object is within the threshold distance; and
causing a warning to be issued.”

Claim 17; prior art of record fails to disclose either by itself or in combination:  “…identifying an object in a zone of interest, the zone of interest including at least a portion of the area and at least a portion of the power system component;
identifying one or more characteristics of the object;
identifying a component type of the power system component;
determining, based at least in part on the one or more characteristics and the component type, a threshold distance associated with the power system component;
determining that the object is within the threshold distance; and
causing, based at least in part on the object being within the threshold distance, at least one of a machine or an equipment to limit motion, stop motion, or reverse motion.”
“…determining, based at least in part on the one or more signals, a first object within the area and a second object within the area;
determining that the first object is safe from the power system component;
determining a speed and a direction of the second object;
based at least in part on the speed being above a speed threshold and the direction being within a direction range, causing a first action to be performed;
based at least in part on the speed being below the speed threshold, identifying one or more object characteristics;
determining, based at least in part on the one or more object characteristics, an object specific threshold distance; and
based at least in part on the second object being within the object specific threshold distance, causing a second action to be performed.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838